Citation Nr: 1442513	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-26 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for right ankle fracture injury status post surgery, with osteochondritis dissecans.  

2.  Entitlement to an initial disability rating in excess of 10 percent for a right knee strain. 

3.  Entitlement to an initial compensable disability rating for hearing loss in the left ear.

4.  Entitlement to service connection for hearing loss in the right ear. 

5.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).





REPRESENTATION

Veteran represented by:	Chris Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to March 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is in the Veteran's file. 


FINDINGS OF FACT

1.  At the Veteran's May 2014 Travel Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew the claims for entitlement to an initial disability rating in excess of 20 percent for right ankle fracture injury status post surgery, with osteochondritis dissecans; entitlement to an initial disability rating in excess of 10 percent for a right knee strain; entitlement to an initial compensable disability rating for hearing loss in the left ear; and entitlement to service connection for hearing loss in the right ear. 

2.  The Veteran's PTSD most nearly approximates total social and occupational impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living, including maintenance of minimal person hygiene; chronic sleep disturbance; feelings of anger and irritability; avoidance; social isolation; exaggerated startle response; impaired impulse control with unprovoked irritability; frequent panic attacks, and an inability to maintain meaningful employment.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial disability rating in excess of 20 percent for right ankle fracture injury status post surgery, with osteochondritis dissecans have been met. 38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to an initial disability rating in excess of 10 percent for a right knee strain have been met. 38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for entitlement to an initial compensable disability rating for hearing loss in the left ear have been met. 38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal for entitlement to service connection for hearing loss in the right ear have been met. 38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for an initial disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

The Veteran has withdrawn the issues of entitlement to an initial disability rating in excess of 20 percent for right ankle fracture injury status post surgery, with osteochondritis dissecans; entitlement to an initial disability rating in excess of 10 percent for a right knee strain; entitlement to an initial compensable disability rating for hearing loss in the left ear; and entitlement to service connection for hearing loss in the right ear. 

There remain no allegations of errors of fact or law for appellate consideration with regard to those issues. The Board does not have jurisdiction to review those issues, and dismissal is warranted.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum, 100 percent, rating is warranted for a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names or close relatives, own occupation, or own name.  

The Veteran was afforded a VA examination in August 2009.  He reported suffering from mood swings, increased anxiety and depression.  He was easily angered and did not like crowds.  He was hypervigilant and checked doors and windows frequently.  He reported having flashbacks and experienced survivor's guilt.  He had difficulty falling and staying asleep.  He reported an incident where he woke up and had his arms wrapped around his fiancé's throat.  He noted that he was emotionally numb.  He could cook, clean, drive and shop for himself.  He did not see friends, but spent time with his fiancé.  He worked in security, but had trouble dealing with people.  He was planning on going back to school.  

Upon examination, the examiner noted that the Veteran's memory and concentration were good.  His judgment seemed intact, but he was easily angered.  He was calm, but showed signs of being agitated.  His affect was flat, but there was no evidence of rapid thinking or flight of ideas.  He had some problems with impulse control.  He denied suicidal plans, but said he occasionally had violent thoughts.  He denied delusions, obsessions and compulsions.  He had low energy and motivation.  He had decreased pleasure in life, felt hopeless, helpless and worthless.  He was withdrawn from family and friends and had difficulty functioning at work because he couldn't get along with people.

A January 2012 Mental Health note shows that the Veteran reported getting "more and more" angry with people.  He stated that he had thoughts of hurting himself.  

A February 2012 Nursing note shows that the Veteran reported having panic attacks 4 times per day; he was not able to control his emotions; and he was unable to concentrate.  He said he was suffering from depression, but was not homicidal or suicidal.   

The Veteran was afforded a VA examination in May 2013.  The Veteran reported living apart from his fiancé due to safety concerns.  He would not bath or eat for several days at a time.  Due to his anxiety and irritability, he neglected household cleaning and found it difficult to shop.  He cared for his dog and watched television, but had difficulty paying attention to it.  He avoided programs with violence.  He had occasional contact with his children.  He felt overwhelmed paying bills.  He rarely left his house, only to walk his dog or go to his part-time job.  He had occasional contact with a friend.  He tried to avoid situations that would make him feel anxious.  

He complained of frequent, intrusive memories of combat situations in Iraq.  He described hypervigilant behaviors and feelings that he must stay alert.  He described difficulty sleeping, rarely more than an hour a night.  He reported waking up "drenched in sweat."  He reported significant irritability and anger problems which were accompanied by thoughts of violence, although he denied any intent to act on those thoughts.  He complained of experiencing agitated startled responses.  He described difficulty with dealing with pleasures in life and had no sense of the future.  He discussed being isolated from others.

He was currently working part time as security at a nightclub.  On occasion, he needed to leave work early due to his panic attacks, anxiety and irritability, and he described occasional conflicts at work.  His work attendance was poor and it was unclear if he would be able to maintain his current job.

The examiner noted that the Veteran was severely distressed and emotionally distraught.  His mood was severely anxious and depressed and his affect was consistent with his mood.  His thought process was logical and goal-directed.  He indicated that the Veteran was capable of managing his financial affairs.  

The examiner found it was "remarkable" that the Veteran was currently employed based on his presentation at the examination.  He stated that, without treatment and other support, it seemed unlikely that the Veteran would be able to maintain employment and it was probable that his condition had deteriorated after separating from his wife.  If the Veteran were not employed, it would suggest that his level of anxiety and depression was such that he would be considered to have total occupational and social impairment. 

The examiner found that the Veteran's symptoms, to include intrusive memories and nightmares, chronic sleep disturbances, hypervigilant behavior, avoidance of trauma reminders and irritability and anger problems, were associated with his PTSD which caused occupational and social impairment with deficiencies in most areas.  

At the Veteran's May 2014 Travel Board hearing, he stated that he had a hard time leaving his house.  He noted that his wife had to make sure that he had clean clothes.  He reported feeling anxious in public places and in large groups.  He was constantly looking for the "next bad thing" to happen or for the aggressor in the crowd.  He said that he worked two to three days each week at a night club.

The Veteran submitted statements from co-workers.  C.Z. wrote that the Veteran received certain privileges at work.  The Veteran was able to take frequent breaks and was able to work in the office when his "mental condition worsen[ed]."  He also wrote that the Veteran was forced to leave work early when his frequent anxiety and or panic attacks occurred due to the volume of people's voices and the noise levels. 

The Veteran's wife, C.B., wrote that the Veteran's appeared to be on an "emotional rollercoaster."  He rarely left the house and was unable to be around large groups of people.  He was in a constant state of alertness and never let his guard down.  He did not have any friends and avoided interacting with others.  He had problems sleeping.  He would get angry with no warning and their relationship was not good.  She had to remind the Veteran to shower, brush his teeth or clothe himself.  

The Veteran's friend, C.M., wrote that he worked with the Veteran who seemed to be distracted all the time.  The Veteran received certain privileges at work.  The Veteran showed aggression and was unstable at work.  He witnessed the Veteran suffering from anxiety attacks and becoming physically aggressive.  

The Veteran's friend, P.G., stated that the Veteran had expressed thoughts on his lack of desire to live and his frustrations with the medications he was taking.  The Veteran would become anxious and isolate himself from others.  

Throughout the pendency of the appeal, the Veteran's VA examination, VA treatment records and various lay statements from his family and co-workers, reflect that his PTSD was manifested by symptoms which included anxiety, irritability, the inability to establish and maintain social relationships and the intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene. 

The 2013 VA examiner noted that, without treatment and other support, it seemed unlikely that the Veteran would be able to maintain employment.  The Veteran is employed part time working as security in a night club.  At times, his employers and co-workers had to accommodate him, removing him from conducting the duties required for his position and providing him privileges not allowed to others due to his panic attacks and aggression. 

The examiner stated that, if the Veteran were not employed, it would suggest that his level of anxiety and depression was such that he would be considered to have total occupational and social impairment. 

The Board finds that the Veteran's employment is marginal at best.  Working only 2-3 days per week and being relieved of his duties/allowed to leave when various manifestations of his PTSD surface are not indicia of meaningful employment.

A 100 percent disability rating for the Veteran's service-connected PTSD disorder is warranted.  



ORDER

Entitlement to an initial disability rating in excess of 20 percent for right ankle fracture injury status post surgery, with osteochondritis dissecans is dismissed.  

Entitlement to an initial disability rating in excess of 10 percent for a right knee strain is dismissed. 

Entitlement to an initial compensable disability rating for hearing loss in the left ear is dismissed.

Entitlement to service connection for hearing loss in the right ear is dismissed. 

Entitlement to an initial disability rating of 100 percent for PTSD is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


